Appeal by the defendant from a judgment of the Supreme Court, Queens County (Braun, J.), rendered April 28, 2004, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant and his codefendant, Jo van Aponte, were jointly tried for robbery in the second degree. Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in discharging a sworn juror after conducting a “reasonably thorough inquiry” (CPL 270.35 [2] [a]) and determining that the juror was unavailable for continued service (see People v Page, 72 NY2d 69, 73 [1988]; People v Aponte, 28 AD3d 672 [2006] [decided herewith]; People v Davis, 1 AD3d 607 [2003]; People v Tisdale, 270 AD2d 917 [2000]; People v Riccardi, 199 AD2d 432 [1993]; People v Hill, 182 AD2d 640 [1992]).
The defendant’s claim that the prosecutor engaged in misconduct during cross examination of his codefendant and on summation is unpreserved for appellate review (see People v Aponte, supra; People v Haripersaud, 24 AD3d 468 [2005]; People v Hudgins, 20 AD3d 489 [2005]; People v Warren, 12 AD3d 708 [2004]) and, in any event, without merit (see People v Aponte, supra). Krausman, J.P., Mastro, Fisher and Covello, JJ., concur.